 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE

 5
       D.B. and R.B.,
 6                          Plaintiffs,
 7         v.                                         C20-250 TSZ
 8     BOY SCOUTS OF AMERICA; and                     MINUTE ORDER
       CHIEF SEATTLE COUNCIL, BOY
 9     SCOUTS OF AMERICA,
10                          Defendants.

11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:
           (1)    Having reviewed the Notices filed on February 26, 2020, docket no. 7, and
13
   March 3, 2020, docket no. 9, by defendant Boy Scouts of America, the Court hereby
   STAYS this case pending further order. The deadlines set forth in the Order Regarding
14
   Initial Disclosures, Joint Status Report, and Early Settlement, entered February 24, 2020,
   docket no. 4, are STRICKEN.
15
           (2)    The parties shall file a Joint Status Report within fourteen (14) days after
16 the Bankruptcy Court for the District of Delaware rules on the pending motion for a
   preliminary injunction filed by Boy Scouts of America or by June 1, 2020, whichever
17 occurs earlier.

18          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 6th day of March, 2020.
20

21                                                   William M. McCool
                                                     Clerk
22
                                                     s/Karen Dews
23                                                   Deputy Clerk

     MINUTE ORDER - 1
